Title: To George Washington from William Lord Stirling Alexander, 30 August 1780
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Camp August 30th 1780
                        
                        Your Excellency Letter of this date I have received, and shall immediately give the orders necessary for
                            Sustaining the Guards at Spiten devil landing and the two Closters. Major Guchiens’s Militia are a fine body of Men and
                            may be of great use in Sustaining the Guards at the two last places; by the last public orders they were annexed to the
                            Marquiss de la fyate’s Command, wherefore they may have some doubt about receiveing orders from me, to prevent a
                            possibility of their mistakeing their distination, would it not be best for your Excellency to send them orders that in
                            Case of an Alarm at the two Closters, they immediately go to the Assistance of the Guards there? with the Greatest Respect
                            I am your Excellencys Most Humble Servt
                        
                            Stirling,
                        
                    